Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (packaging system: claims 1-5 and 8-14) in the reply filed on 2/15/2022 is acknowledged. In the reply filed 2/15/2022, Applicant added new claims 15-24. Claims 15-17 depend from claim 1 and further define the packaging system and are thus being examined with elected claims 1-5 and 8-14.  Claims 18-24 are withdrawn from consideration as they are NOT directed to the elected invention (a packaging system), but are instead directed to methods of preparing and stacking packaging systems.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schott et al. (US 7,604,119).
Regarding claim 1, Schott discloses a packaging system (See Fig. 1) comprising a thin, planar sheet of material (shown in Fig. 9) that is foldable to have a base (2) and at least three sidewalls (4, 5, 10 and 10 in Fig. 1) in a final packaging configuration (shown in Fig. 2), at least one mounting feature (at 15) being defined on at least one sidewall capable of securing at least one separate medical device 
Regarding claim 2, Schott discloses the at least one mounting feature being defined on the at least one sidewall is integral with the at least one sidewall and includes at least one fold (at 9/12) in the at least one sidewall in the final packaging configuration.
Regarding claim 3, Schott discloses additional features (32/39) in the planar sheet temporarily hold at least one pair of adjacent sidewalls together in the final packaging configuration (as shown in Fig. 2).
Regarding claim 4, Schott discloses additional features (32/39) temporarily hold at least every other adjacent sidewall together when viewed around the base in a clockwise or counterclockwise direction in the final packaging configuration (as shown in Fig. 2).
Regarding claim 5, Schott discloses additional features (32/39) temporarily hold every adjacent sidewall together in the final packaging configuration (as shown in Fig. 2).
Regarding claim 8, the packaging system of Schott is capable of holding at least one of NPWT (Negative Pressure Wound Therapy), wound cleaning, and chronic wound treatment.
Regarding claim 10, Schott discloses at least one feature (46) in the final packaging configuration is disengaged by a user to achieve a display layout (shown in Fig. 1) wherein a plurality of separate medical device components can be arranged in a selected order.
Regarding claim 11, Schott discloses at least one lip (at 11) is defined around at least a majority of a top border formed when the sidewalls are joined together in the final packaging configuration.
Regarding claim 12, Schott discloses the at least one lip is constructed of at least one lip feature (at 42) and a plurality of components are capable of being at least indirectly mounted on the at least one lip feature in the final packaging configuration.

Regarding claim 14, Schott discloses a sheet of material (45) placed around a portion of the folded planar sheet after folding to constrain it and provide additional structural support from the upper side in the final packaging configuration.
Regarding claim 15, Schott discloses at least one separate medical device component is capable of being mounted onto the at least one sidewall without contacting the base when the at least three sidewalls are folded into the final packaging configuration (depending on the size/shape of the at least one separate medical device component disposed therein).
Regarding claim 16, Schott discloses no mounting features are integral with the base.
Regarding claim 17, Schott discloses the at least one lip is constructed of at least one lip feature (42) and at least one separate component is capable of being mounted on the at least one lip feature, and wherein the at least one separate component mounted on the at least one lip feature is held in an enclosed volume of the planar sheet when the at least three sidewalls and the at least one lip feature are folded into the final packaging configuration.

Claims 1-5, 8, 10-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duchamp et al. (US 2008/0093246).
Regarding claim 1, Duchamp discloses a packaging system (Fig. 3) comprising a thin, planar sheet of material (shown in Fig. 3) that is foldable to have a base (51) and at least three sidewalls (52, 53, 54, 55) in a final packaging configuration (shown in Fig. 4), at least one mounting feature (at 60) being defined on at least one sidewall capable of securing at least one separate medical device component, 
Regarding claim 2, Duchamp discloses the at least one mounting feature being defined on the at least one sidewall is integral with the at least one sidewall and includes at least one fold (fold between 60 and 53) in the at least one sidewall in the final packaging configuration.
Regarding claim 3, Duchamp discloses additional features (53’, 52’, 54’) in the planar sheet temporarily hold at least one pair of adjacent sidewalls together in the final packaging configuration.
Regarding claim 4, Duchamp discloses additional features (53’, 52’, 54’) temporarily hold at least every other adjacent sidewall together when viewed around the base in a clockwise or counterclockwise direction in the final packaging configuration.
Regarding claim 5, Duchamp discloses additional features (53’, 52’, 54’) temporarily hold every adjacent sidewall together in the final packaging configuration.
Regarding claim 8, the packaging system of Duchamp is capable of holding at least one of NPWT (Negative Pressure Wound Therapy), wound cleaning, and chronic wound treatment.
Regarding claim 10, Duchamp discloses at least one feature (53’, 52’, 54’) in the final packaging configuration is disengaged by a user to achieve a display layout (shown in Fig. 3) wherein a plurality of separate medical device components can be arranged in a selected order.
Regarding claim 11, Duchamp discloses at least one lip (at 56) is defined around at least a majority of a top border formed when the sidewalls are joined together in the final packaging configuration.
Regarding claim 12, Duchamp discloses the at least one lip is constructed of at least one lip feature (inner surface of 56) and a plurality of components are capable of being at least indirectly mounted on the at least one lip feature in the final packaging configuration.

Regarding claim 15, Duchamp discloses at least one separate medical device component is capable of being mounted onto the at least one sidewall without contacting the base when the at least three sidewalls are folded into the final packaging configuration (depending on the size/shape of the at least one separate medical device component disposed therein).
Regarding claim 17, Duchamp discloses the at least one lip is constructed of at least one lip feature (at 56) and at least one separate component is capable of being mounted on the at least one lip feature, and wherein the at least one separate component mounted on the at least one lip feature is held in an enclosed volume of the planar sheet when the at least three sidewalls and the at least one lip feature are folded into the final packaging configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schott et al. (US 7,604,119) as applied to claim 1 above, in view of Williams-Hartman (US 7,905,355). Schott discloses at least one feature (46/48) in the final packaging configuration is disengaged by a user to open the packaging system, but does not disclose packaging instructions within the system. However, Williams-Hartman teaches a packaging system (See Fig. 5) comprising instructions (at 508) disposed on the inside surface of the cover (503) for the purpose of providing the user with instructions upon opening of the packaging system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an inner surface of the packaging system of Schott with instructions as taught by Williams-Hartman in order to provide the user with instructions upon opening the packaging system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duchamp et al. (US 2008/0093246) as applied to claim 1 above, in view of Williams-Hartman (US 7,905,355). As described above, Duchamp discloses the claimed invention except for the instructions. However, Williams-Hartman teaches a packaging system (See Fig. 5) comprising instructions (at 508) disposed on the inside surface of the cover (503) for the purpose of providing the user with instructions upon opening of the packaging system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging system of Duchamp with instructions on an openable cover as taught by Williams-Hartman in order to cover the contents when not in use and to provide the user with instructions upon opening the packaging system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735